               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        NORTHERN DIVISION

LATARSHA EPPS                                                           PLAINTIFF

v.                                                 CAUSE NO. 3:17cv918-LG-LRA

HAZLEHURST CITY SCHOOL
DISTRICT; LISA DAVIS, in her
individual and official capacities;
KENNETH THRASHER, in his
individual and official capacities;
PAUL RHODES, in his individual
and official capacities; and JOHN
DOES 3-10                                                            DEFENDANTS

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
 DENYING IN PART DEFENDANTS’ MOTION FOR JUDGMENT ON THE
                       PLEADINGS

      BEFORE THE COURT is the [23] Motion for Judgment on the Pleadings

Based on Qualified Immunity filed by Defendants Lisa Davis, Paul Rhodes, and

Kenneth Thrasher. The Motion argues that Plaintiff Latarsha Epps has failed to

plead her claims under 42 U.S.C. § 1983 with sufficient particularity to overcome

Defendants qualified immunity. However, it is unclear what specific relief

Defendants’ seek. The Motion interchangeably requests dismissal of the § 1983

claims, a Court-ordered Schultea reply, and limited immunity-related discovery.

The Motion is fully briefed. Having reviewed the pleadings, the submissions of the

parties, and relevant law, the Court finds that a Schultea reply is required.

                                 I. BACKGROUND

      Plaintiff Latarsha Epps is a former employee of the Hazlehurst City School

District (“the School District”) who held various different positions from March 2009
through her date of termination on November 18, 2016. At the time of her

termination, she was employed as a business office assistant and also as the

administrative assistant clerk for the Board of Trustees of the School District (“the

Board”). She says that her position as the Board’s administrative assistant clerk

was pursuant to a contract providing for a one-year term of employment beginning

July 1, 2016.

      Epps’ [4] Amended Complaint alleges that from July 1, 2016 through the date

of her termination, she informed all of the defendants – the District, Lisa Davis,

Kenneth Thrasher, and Paul Rhodes – that various actions by Davis – the

superintendent for the District – and the Board violated state laws regarding

nepotism, finances, bids, and Board meeting record keeping. Epps asserts she told

Thrasher and Rhodes – members of the Board – and Davis that Davis’s decision to

hire her son into a position in which Davis was his supervisor violated the state’s

nepotism prohibition. Epps says she informed Thrasher, Rhodes, and Davis that

the Board’s use of District money to pay for Mississippi High School Athletic

Association passes for Board members, Davis, and Davis’s family was a

misappropriation of public funds.

      Epps also maintains that she informed Thrasher, Rhodes, and Davis that

Davis’s attempt to coerce Epps to change already-approved meeting minutes and

the Board’s decision to alter those approved minutes were both illegal. Epps says

she spoke to, and emailed, Thrasher, Rhodes, and Davis about Davis abusing her

power as superintendent, failing to follow travel requirements, backdating



                                        –2–
documents, changing board minutes, failing to follow statutory purchasing

requirements, and improper use of money. Finally, Epps says she told Thrasher

and Rhodes that Davis retaliates against employees for exercising their free speech

right. On November 18, 2016, Epps was fired. She says her termination was

retaliation for speaking publicly about Davis’s unlawful conduct.

      Epps’ Amended Complaint alleges causes of action under 42 U.S.C. § 1983,

the Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964, and

Mississippi tort law. Pertinent to the instant Motion for Judgment Based on

Qualified Immunity on the Pleadings are Epps’ § 1983 claims. She alleges First

Amendment retaliation against all defendants and a related claim, purportedly

against the District, Thrasher, and Rhodes, for their failure to investigate Epps’

charges of wrongdoing and unlawful termination.

      The Motion for Judgment on the Pleadings Based on Qualified Immunity

seemingly requests three alternative forms of relief: 1) dismissal of the plaintiff’s §

1983 claims against Davis, Thrasher, and Rhodes in their individual capacities, 2) a

Schultea Reply stating “specific factual and legal allegations tied to each particular

defendant,” or 3) leave for the parties to conduct limited immunity-related

discovery. (Defs.’ Mem. Supp. Mot. J. Pleadings 8, ECF No. 24.) Epps contends in

response that she has sufficiently pleaded a factual basis for her claims against

Davis, Thrasher, and Rhodes individually, but alternatively asks for leave to file a

Schultea Reply. In Reply, Defendants argue that Epps’ failure to investigate claim

fails to allege a constitutional violation and that Epps’ First Amendment retaliation



                                          –3–
claim fails because she does not allege that her protected speech was made as a

citizen.

                                   II. DISCUSSION

       a. Standard of Review

       “A Motion for judgment on the pleadings under Rule 12(c) is subject to the

same standard as a motion to dismiss under Rule 12(b)(6).” Doe v. MySpace, Inc.,

528 F.3d 413, 418 (5th Cir. 2008). To avoid dismissal, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id.

       In deciding a Rule 12(c) motion, the Court accepts all well pleaded facts as

true and views them in the light most favorable to Plaintiff. Linicomn v. Hill, 902

F.3d 529, 533 (5th Cir. 2018). But “the complaint must allege more than labels and

conclusions, a formulaic recitation of the elements of a cause of action will not do,

and factual allegations must be enough to raise a right to relief above the

speculative level.” Jabaco, Inc. v. Harrah’s Operating Co., Inc., 587 F.3d 314, 318

(5th Cir. 2009). “While legal conclusions can provide the complaint’s framework,

they must be supported by factual allegations.” Iqbal, 556 U.S. at 664.

“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. at 678.



                                          –4–
      b. Qualified Immunity

      42 U.S.C. § 1983 provides a cause of action for the violation of an individual’s

rights secured by the Constitution or laws of the United States by a person acting

under color of state law. However, “[t]he doctrine of qualified immunity protects

government officials ‘from liability for civil damages insofar as their conduct does

not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.’” Pearson v. Callahan, 555 U.S. 223, 231

(2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Accordingly, a

government official is entitled to immunity from suit unless (1) Plaintiff has made

allegations sufficient to show a violation of a constitutional right, and (2) the right

at issue was “clearly established” at the time of the official’s alleged misconduct. Id.

at 232 (citing Saucier v. Katz, 533 U.S. 194, 201 (2001)).

      “When a defendant pleads the defense of qualified immunity, the trial judge

should determine both what the current applicable law is and whether it was

clearly established when the action occurred.” Schultea v. Wood, 47 F.3d 1427, 1432

(5th Cir. 1995) (en banc) (citing Siegert v. Gilley, 500 U.S. 226, 231 (1991)). The

plaintiff Acannot be allowed to rest on general characterizations, but must speak to

the factual particulars of the alleged actions, at least when those facts are known to

the plaintiff and are not particularly within the knowledge of the defendants.@ Id.

The plaintiff must provide Aallegations of fact focusing specifically on the conduct of

the individual who caused the plaintiff=s injury.@ Reyes v. Sazan, 168 F.3d 158, 161

(5th Cir. 1999).



                                          –5–
      The Fifth Circuit has instructed the trial courts that there exists an

alternative to outright dismissal of claims that do not surmount the threshold

hurdle of qualified immunity:

                When a public official pleads the affirmative defense of
                qualified immunity in his answer, the district court may,
                on the official’s motion or on its own, require the plaintiff
                to reply to that defense in detail. By definition, the reply
                must be tailored to the assertion of qualified immunity
                and fairly engage its allegations. A defendant has an
                incentive to plead his defense with some particularity
                because it has the practical effect of requiring
                particularity in the reply.

Schultea, 47 F.3d at 1433. “Vindicating the immunity doctrine will ordinarily

require such a reply, and a district court’s discretion not to do so is narrow indeed

when greater detail might assist.” Id. at 1434.

      c. Analysis

      Epps’ two § 1983 claims are premised upon the First Amendment and,

presumably, the Fourteenth Amendment (although Epps does not state a

constitutional basis for her failure to investigate claim). The Court will address

each in turn.

      To allege an actionable § 1983 First Amendment retaliation claim, a public

employee like Epps must establish the following: “(1) she suffered an adverse

employment action; (2) her speech involved a matter of public concern; (3) her

interest in commenting on matters of public concern outweighs the employer's

interest in promoting efficiency; and (4) her speech motivated the employer's

adverse action.” Modica v. Taylor, 465 F.3d 174, 180 (5th Cir. 2006). Defendants



                                            –6–
argue that Epps has failed to adequately allege that the speech at issue involved a

matter of public concern. The Court agrees that the Complaint does not clearly

indicate the circumstance of Epps’ allegedly protected speech.

       “Whether the speech at issue is on a matter of public concern is a question of

law that must be determined by the court.” Modica, 465 F.3d at 180 (quoting Salge

v. Edna Indep. Sch. Dist., 411 F.3d 178, 184 (5th Cir. 2005)). But “before asking

whether the subject-matter of particular speech is a topic of public concern, the

court must decide whether the plaintiff was speaking ‘as a citizen’ or as part of her

public job.” Davis v. McKinney, 518 F.3d 304, 312 (5th Cir. 2008) (quoting Mills v.

City of Evansville, 452 F.3d 646, 647 (7th Cir. 2006)). “Only when government

penalizes speech that a plaintiff utters ‘as a citizen’ must the court consider the

balance of public and private interests . . . .” Id. (quoting Mills, 452 F.3d at 647-48).

“Activities undertaken in the course of performing one’s job are activities pursuant

to official duties and not entitled to First Amendment protection.” Id. at 313.

      The Amended Complaint does not specify how, where, when, and in what

capacity Epps informed each of the defendants that their conduct ran afoul of state

laws. It is necessary for the Court to consider these circumstances in order to make

a determination about whether Epps spoke as a citizen on a matter of public

concern. Epps will be required to file a Schultea Reply that more particularly

addresses these shortcomings.

      Additionally, given qualified immunity’s requirement that any asserted basis

for § 1983 liability be clearly established at the time of the relevant events, the



                                          –7–
Court directs the plaintiff to consider the Fifth Circuit’s recent decision in Sims v.

City of Madisonville, 894 F.3d 632, 639 (5th Cir. 2018), which this Court discussed

in Smith v. City of Madison, No. 3:18cv18-LG-RHW (S.D. Miss. Oct. 23, 2018)

(Mem. Op. & Order, ECF No. 62). Sims held that, although “individual liability for

a government official who violates constitutional rights, including First Amendment

ones, turns on traditional tort principles of ‘but for’ causation,” it was not clearly

established prior to Sims that “First Amendment liability can attach to a public

official who did not make the final employment decision.” 894 F.3d at 639-41. Epps

is directed to also address in her Reply the extent to which Sims forecloses, on

immunity grounds, her First Amendment retaliation claims against defendants in

their individual capacities.

       As to Epps’ failure to investigate claim, it is not clear to the Court that such

an independent claim exists. See, e.g., Rolen v. City of Brownfield, 182 F. App’x 362,

364 (5th Cir. 2006) (“Failure to investigate or prosecute an offense does not give rise

to § 1983 liability.”); Doe v. City of Pharr, No. 7:14-CV-285, 2015 WL 12966230, at

*4 (S.D. Tex. Feb. 19, 2015), aff'd, 652 F. App'x 259 (5th Cir. 2016) (“In short,

Plaintiffs’ claim that Mata was not properly investigated and prosecuted for his

actions does not allege that any of Jane Doe’s federally or constitutionally protected

rights were violated.”); World Wide St. Preachers’ Fellowship v. Town of Columbia,

La., No. CIV. A. 05-0513, 2008 WL 920721, at *11 (W.D. La. Apr. 3, 2008) (“‘The

court fails to see how Chief Hill’s failure to investigate Plaintiffs’ claims constitutes

a violation of Plaintiffs’ constitutional rights’ because ‘[City of St. Louis v.



                                           –8–
Praprotnik, 405 U.S. 112 (1988)] requires more than . . . the mere failure to

investigate the discretionary decisions of’ officers, or a ‘failure to act on the

representations made by Plaintiffs’ counsel.’”) (quoting Grove v. City of York, PA,

342 F. Supp. 2d 291, (M.D. Pa. 2004)).

       Rather, as suggested by this foregoing caselaw and made more explicit by

other decisions, a municipal entity’s failure to investigate the wrongdoing of

individual misconduct “may constitute evidence that a municipality has a policy or

custom of tolerating unconstitutional behavior” for purposes of establishing

municipal liability under Monell v. N.Y.C. Dep’t of Social Servs., 436 U.S. 658

(1978). Greenlee v. Miami Twp, Ohio, No. 3:14-CV-173, 2015 WL 631130, at *8

(S.D. Ohio Feb. 12, 2015), aff'd, No. 15-3172 (6th Cir. Sept. 23, 2015); see also

McGuire v. Warner, No. 05-40185, 2009 WL 1210975, at *9 (E.D. Mich. Apr. 28,

2009) (“Once an individual’s rights have been violated, a subsequent failure to

investigate that very same incident—standing alone—cannot logically be the

‘moving force’ behind the alleged constitutional deprivation.”); Battista v. Cannon,

934 F. Supp. 400, 404 (M.D. Fla. 1996) (“The Plaintiff has alleged that the

Defendant, in his official capacity as Sheriff . . ., had de facto policies, as well as

customs, which were the moving force behind the deprivation of her Constitutional

rights. If proven, the Defendant’s alleged failure to investigate, supervise or

discipline [the officer] may be sufficient to constitute liability.”)

       The cases cited by the plaintiff – McNeal v. Tate Cty. Sch. Dist., 460 F.2d 568,

572-73 (5th Cir. 1971) and Randle v. Indianola Mun. Separate Sch. Dist., 373 F.



                                           –9–
Supp. 766, 771 (N.D. Miss. 1974) – also seem to support this notion. Both cases deal

with the constitutional responsibilities and resulting liability of municipal entities,

not individual state actors. Because it is not clear to the Court what legal or

constitutional right underlies Epps’ failure-to-investigate claims, Epps is also

directed to articulate, in her Reply, the legal basis for the failure-to-investigate

claims she asserts against the defendants in their individual capacities.

                                   III. CONCLUSION

      The Court has determined that Epps’ allegations in her Amended Complaint

are insufficient to overcome the individual defendants’ cloak of qualified immunity.

Under the circumstances, the Court finds that a Schultea Reply addressing the

Court’s concerns is appropriate.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [23] Motion

for Judgment on the Pleadings Based on Qualified Immunity filed by Defendants

Lisa Davis, Paul Rhodes, and Kenneth Thrasher is GRANTED IN PART AND

DENIED IN PART. The Motion is GRANTED insofar as it seeks to compel

Plaintiff Latarsha Epps to respond to Defendants’ qualified immunity defense and

is otherwise DENIED at this time.

      IT IS FURTHER ORDERED that Plaintiff Latarsha Epps is directed to file

a Schultea Reply consistent with this Opinion on or before November 9, 2018.

      SO ORDERED AND ADJUDGED this the 26th day of October, 2018.


                                                  s/   Louis Guirola, Jr.
                                                  LOUIS GUIROLA, JR.
                                                  UNITED STATES DISTRICT JUDGE


                                         – 10 –
